Per Curiam.

This action was for the rent of certain premises for three months during which time no occupancy is claimed.
The plaintiffs agent and the defendant had a conversation in reference to the defendant’s renting the premises for one year at a rental of forty dollars per month. Certain repairs were to be made and a written lease was to be entered into between the parties at some future time. By consent, the defendant took immediate possession of the premises. The lease was subsequently prepared and sent to the defendant for execution, and admittedly contained several covenants and additions, none of which had been discussed by the parties. The defendant promptly refused to sign the lease and so informed the agent of the plaintiff.
The defendant retained the possession of the premises from October 1, 1900, to July 1, 1901, paying the rent at the rate of forty dollars per month. A careful reading of the testimony convinces us that the transaction between the agent of the plaintiff and the defendant did not constitute a lease for one year. Franke v. Hewitt, 56 App. Div. 497; Sourwine v. Truscott, 17 Hun, 432; Bryant v. Ondrak, 87 id. 477; Fleming v. Ryan, 10 Misc. Rep. 420.
Judgment reversed and new trial ordered, with costs to appellant, to abide the event.
Present: Ebeedmam, P. J., Tbuax and Gildebsleeve, JJ.
Judgment reversed and new trial ordered, with costs to appellant, to abide event.